DETAILED ACTION

Response to Amendment
1. 	This office action is in response to applicant’s communication filed on 07/05/2022 in response to PTO Office Action mailed 04/04/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 8 and 15 have been amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
3.	The 35 USC 112 rejections have been withdrawn due to the claims filed on 07/05/2022.
  Response to Arguments
4.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument stated as “Bergstraesser differs in the use of its retrieved data, the retrieved data of Bergstraesser is used to generate a mapping between one of the factors relevant to a search query and then cached as a result of a prior search as a search stack. In contract, Applicant’s claimed invention uses a first contextual analysis of text information and identified parameter-based details from the received input as a search query” to search for additional information”.
	In response to Applicant’s argument, the Examiner disagrees because as mentioned in the previous office action mailed on 04/04/2022, the Bergstraesser ‘s search algorithm is depended on one or more search models [e.g. search technique or approach] to generate information to be returned to user. One or more models [e.g. search technique or approach] is applied in conjunction with the search query to affect how the information retrieval system locates and retrieves the search results (See Bergstraesser, para. [0034]). The Bergstraesser’s search algorithm generates additional search(es) based on context information associated with the user and uses one or more models to narrow or expand a search in order to locate and retrieve parameter/term(s) other than the parameters user query. The additional parameters/terms can be obtained from user profile, user context, data retrieved by a search engine and model(s) (See Bergstraesser, para. [0039], para.[0061]).The retrieved data maybe selected based on matching terms or parameters of the search query or based on the search model in a search stack or a combination of matching.  The data returned based on a match between the query and other factors such as user context and a user profile and terms in an index accessible to the search engine (See Bergstraesser, para. [0066], para. [0073]- para. [0081] and Figure 5). Further, based on the query and/or the retrieved data retrieved from the online source (e.g. web pages), a second model is selected in connection with an index relating to a user’s query and/or data returned by the search engine (See para. [0078]-para. [0080].   Therefore, the Bergstraesser reference discloses generates an additional search query based on a first contextual analysis [e.g. generates a search query based on context information including user profile, user context and data retrieved by a search engine and model(s)] and parameter-based details from the received input as a search query [e.g. matching terms of the search query].  The Examiner wants to point out that the claimed feature as it is recited only specify “uses a first contextual analysis of text information”. One of ordinary skill in the art would interpret the user context, user profile or search engine indices which described in the Bergstraesser reference as “text information”. Thus, the Bergstraesser reference still read into the argued feature.
	Applicant’s argument stated as “Applicant contests that Figure 6 of Bergstraesser illustrates the results Applicant’s claimed invention seeks to improve…Applicant’s claimed limitation requires transforming the mechanic model search results into a single document comprising only portions of content respective mechanistic model search results such as parameters, functions and visualizations that satisfy the generated search query…Applicant’s search results generate an entirely new way to view the results, in a single document, having portions of content from respective sources that satisfies the mechanistic model search results”.
In response to Applicant’s argument, the Examiner disagrees and as mentioned in the previous office action mailed on 04/04/2022, Applicant’s specification fails to show how the search results are turned into a single document in a new way when there is nowhere in the specification describes a single document search result. The only passages which describe search results are in para. [0018], para. [0019], para. [0025] and para. [0027] and Figures 7 (See Applicant’s specification in PGPUB). The Examiner took the broadest reasonable interpretation to the claimed feature “transforming the mechanic model search results into a single document comprising only portions of content respective mechanistic model search results that includes parameters, functions and visualizations that satisfy the generated search query” as transforming the search results into a single web page document comprising only relevant search results including parameters, functions and visualization that satisfy the received input query. The Bergstraesser reference discloses program instructions to transform the model search results into a single document comprising only portions of content from respective model search results includes parameters, functions and visualizations that satisfy the generated search query (See Bergstraesser, para. [0087] and para. [0088], arranging the generated information to display the parameter values [e.g. parameters including distance, description], distribution of parameters [e.g. item 606 includes different parameters 618, 620, 614, 616], functions [e.g. computing the commuting distance beach each house and the user’s office] and visualizations [e.g. webpage display]), but however, the Examiner has explicitly indicated the Bergstraesser reference does not explicitly disclose the model is a mechanistic model and transform the mechanistic model search results into one or more formats. The Examiner has relied on the Thalhammer reference to teach what the Bergstraesser does not teach. The Thalhammer reference discloses a mechanistic model or identify mechanistic model search results (See Thalhammer, para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a format that allows further selection [e.g. user requirements] resulting from that search). Therefore, the combination of the cited references of Bergstraesser and Thalhammer discloses the argued feature “…transform the mechanistic model search results into a single document comprising only portions of content from respective mechanistic model search results that includes parameters, functions, and visualizations that satisfy the generated search query.

Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstraesser (US 20110282861 A1) and in view of Thalhammer (US 2005/0171746 A1) and further in view of Hayter (US 2018/0330828 A1).
Referring to claims 1, 8 and 15, Bergstraesser discloses a computer system comprising: one or more computer processors (See para. [0053] and Figure 7A, a processor), one or more computer readable storage media; and program instructions stored on the one or more computer readable storage medium for execution by at least one of the one or more computer processors (See para. [0007], para. [0032], para. [0036], a server 106 including communications medium storing computer-executable instructions or code), comprising: 
program instructions to receive input including text and functions relating to models (See para. [0034], para. [0036] and para. [0043], receiving a user query including equations, expression, declarative statements or etc., the user query is provided to the search stack relating to one or more appropriate model(s)); 
program instructions to use a first contextual analysis of text information and identified parameter-based details from the received input as a search query […]  (See para. [0066], para. [0073]-para. [0081] and Figure 5, the search algorithm disclose generating a search query on behalf of the user in additional to the received user’s query. The search algorithm generates a search query based on context information associated with the user and uses one or more models to narrow or expand a search in order to locate and retrieve additional parameter/term(s) in additional to the parameters of user query. The additional parameters/terms can be obtained from user profile, user context, data retrieved by a search engine and model(s). The retrieved data maybe selected based on matching terms or parameters of the search query or based on the search model in the search stack or a combination of matching.  The data returned based on a match between the query and other factors such as user context and a user profile and terms in an index accessible to the search engine);
program instructions to crawl online information sources for […] model information independent of the search query (See para. [0022] -para [0025], Bergstraesser’s information retrieval system is a conventional search engine which crawls or mines content or data in web pages, web sites, or any data store exposed to a search engine, but also adapt to higher-order knowledge, the information retrieval system obtains/mines data from any suitable source to generate a model representative of higher-order knowledge before a particular user search query, for example, a web document has structured data having an implicit higher-order knowledge, which is a survey results or a statistical result provided by a government agency in which the five most cited factors influencing a home buyer’s decisions are listed in order of importance, the list or table of data revels a relational framework representative of the higher-order knowledge.  When a user enters the terms “House”, “realtor”, and “Eastowne” in a search query to find information about homes for sale in the vicinity of Eastowne. The terms of search query can reflect a portion of the content of the search, the information retrieval system incorporates in a search stack computational expressions which capture the higher-order knowledge that people looking to buy homes weight five factors most in a particular order of importance, the information retrieval system locates and retrieves search results to the user reflective of the higher-order knowledge) , wherein the online information sources include text, tables, graphs, and functions (See para. [0025], para. [0045], [0048], para. [0094], the information retrieval system’s may also use an extractor which crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet, the extractor obtained data from any suitable table including crawler as in known in the art for discovering content on a network); 
program instructions to compare, via a search algorithm, parameter-based search details from the model search input against parameter-based details determined from the model online information sources to identify model search results (See para. [0025], para. [0056], para. [0059], para. [0071], para. [0075], para. [0077], para. [0084] and para. [0086], comparing the user search query terms “house’, “realtor” and “Eastowne” to against information about homes for sale in the vicinity of Eastowne, the information retrieval system compares the web document(s) and retrieves search results based on matching context information with respect to the query and the metadata which used to select model(s) for calculation, for example, the information extractor process content and identify five groupings of data present on the web page according to a framework model, the framework model revealed by a ranked list which indicates a representative of a higher-order knowledge, e.g., home buyers weights location, price, size, distance to work and age of building most heavily when buying a home, computational expressions could be used by an extractor to capture a portion of this high-order knowledge may be expressions that could be applied in a context in which a user is seeking information on home to purchase, such as: provide search results relating to average home price in neighborhood, or rank search results first by location and then by price and size);
program instructions to determine additional parameter-based details from the online information sources (See para. [0084]-para. [0086] and Figure 5, the search engine returns web pages in response to the user query, the set of data return from the search engine based on matches between the query terms and additional terms in an index relating to the web pages, based on the retrieved data from the webpages, appropriate second model(s) is selected to expand the search query, for example,, in response to the search query “near my office”, the second mode applies user context and GPS coordinates from the user’s office location to expend the query to include GPS of the address, city, state and the distance between each house and the user’s office);
program instructions to transform the model search results into a single document comprising only portions of content from respective model search results includes parameters, functions and visualizations that satisfy the generated search query (See para. [0087] and para. [0088], arranging the generated information to display the parameter values [e.g. parameters including distance, description], distribution of parameters [e.g. item 606 includes different parameters 618, 620, 614, 616], functions [e.g. computing the commuting distance beach each house and the user’s office] and visualizations [e.g. webpage display]).
Bergstraesser does not explicitly disclose the model is a mechanistic model and  transform the mechanistic model search results into one or more formats and determine the contextual analysis includes extracting symbols from the functions and extracting relationships between the symbols and nearby words.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See para. [0094]). In addition, both of the references (Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between both of the references highly suggests an expectation of success.
Bergstraesser in view of Thalhammer does not explicitly disclose determine contextual analysis includes extracted symbols from the functions and extracting relationships between the symbols and nearby words.
Hayter disclose determine contextual analysis includes extracting symbols from the functions (See Figures 6 and 7, para. [0221] and para. [0212], extracting symbol such as “:” “/”, “=” from formulas); and extracting relationships between the symbols and extracting relationships between the symbols and nearby words (See para. [0221]-para.[0213] Figures 26-28 processing the decoded text data using the formula including symbols and nearby words such as “SUM”, “ROUND”, “SUBSITUTE” and so on).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hayter teachings in the Bergstraesser system. Skilled artisan would have been motivated to determine parameter-based details from the functions taught by Hayter in the Bergstraesser system in order assured data accuracy and increase levels of automation at the analytical stage (See Hayter, para. [0011]). In addition, all of the references (Hayter, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between all of the references highly suggests an expectation of success.
As to claims 2, 9 and 16, Bergstraesser discloses wherein the functions include at least one of equations and models (See para. [0039], para. [0042], [0045], para. [0054], para.[0048], para. [0094], the information retrieval system includes a search stack searches one or more appropriate model(s)), the information retrieval system’s extractor crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet). 
As to claims 3, 10 and 17, Bergstraesser discloses the parameter-based details include variable names (See para. [0068], data is labeled according to specified calculation, such that it can be referenced in other statements within model, the calculation can be expression representing numerical value, symbolic [e.g. variables] or string values). 
As to claims 4, 11 and 18, Bergstraesser discloses wherein the parameter-based details include parameter names (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address).
As to claims 5, 12 and 19, Bergstraesser discloses wherein the mechanistic model search results include at least one: parameter values; parameter distributions and visualizations (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address). 
As to claims 6, 13 and 20, Bergstraesser discloses wherein the mechanistic model search results include a set of functions similar to an inputted function (See para. [0050]-para. [0052], the extractor 262 determines a rule, expression, equation, or constraint binding or relating data in conjunction with input received from a model author 254. For example, the extractor 262 may determine that one or more portions of data in a received structure data 208 appear to be related by a rule, expression, equation, or constraint, but that the extractor is unable to determine an accurate relationship. This could occur, for example, when the extractor 262 processes data which when plotted is indicative of a trend. The extractor 262 may attempt to fit the data with a linear relationship, whereas the data is best fit with a higher order polynomial, exponential, or trigonometric function. In cases where the extractor 262 determines that a relational framework appears to be present but cannot accurately establish a rule, expression, equation, or constraint for the data, the extractor 262 may provide the data to a model author 254, or to user 202, so that the model author or user may assist in identifying the relational framework for the structured data. In cases where the extractor 262 determines that there are plural rules, expressions; equations, and/or constraints for structured data, the extractor 262 may provide the data and the candidate rules, expressions, equations, and/or constraints to a model author 254, or to user 202, so that the model author or user may disambiguate the rules, expressions, equations, and/or constraints to best identifying the relational framework for the structured data). 
As to claims 7 and 14, Bergstraesser discloses comprises a source index system for indexing parameter-based details obtained from online sources of […] model information (see para. [0039], the search stack 200 may also include a model selection component, such as model selector 210, which may select one or more appropriate model(s) 214 from a set of models stored on one or more computer readable media accessible to the model selector 210. The model selector 210 may then apply the selected model(s) 214 to the results (i.e., to retrieved data 208) of the search performed by search engine 204. In some embodiments, the selected model(s) 214 are applied to one or more steps of retrieved data responsive to the user query. Model selector 210 may be coupled to model index 212, which may be disposed with data index 206 or may be disposed as a separate index. Model index 212 may be implemented on any suitable storage media, including those described in connection with data index 206, and may be in any suitable format, including those described in connection with data index 206. The model index 212 may comprise a mapping between one or more factors relevant to the user's search (e.g., terms in user query 202, user profile, user context, and/or the retrieved data 208 retrieved by the search engine 204) and appropriate model(s) 214 that may be applied to obtain the retrieved data 208).
Bergstraesser does not explicitly disclose the model is a mechanistic model and identify mechanistic model search results.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats based on requirements of a user (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a particular format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See Thalhammer, para. [0094]). In addition, all of the references (Hayter, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between all of the references highly suggests an expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153